This is an appeal from an order of the district court of Cherokee county, sustaining a demurrer to the plaintiff's petition for an injunction against the defendant from advertising and selling certain of plaintiff's lands for taxes.
The petition in error and case-made were filed in this court on May 3, 1917, and the cause was finally submitted to this court on June 11, 1918. On May 28, 1918, an order was made, allowing plaintiff until June 11, 1918, to file brief. Up to the present time no brief has been filed by the plaintiff in error, as required by rule. 7 of this court (47 Okla. vi, 165 Pac. vii), and no further request for an extension of time to serve and file brief has been made by plaintiff in error, nor has it offered any excuse for its failure to serve and file such brief.
For these reasons, the judgment appealed from is affirmed.
All the Justices concur.